Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20       PageID.832   Page 1 of 18




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 DANIEL WOLLSCHLAGER,

                      Plaintiff,              Case No. 19-10505
                                              HON. VICTORIA A. ROBERTS
 v.

 FEDERAL DEPOSIT INSURANCE
 CORPORATION,

               Defendant.
 ______________________________/

  ORDER GRANTING DEFENDANT FDIC’S MOTION FOR JUDGMENT
   ON THE ADMINISTRATIVE RECORD [ECF No. 22] AND DENYING
 PLAINTIFF’S MEMORANDUM BRIEF FOR REVIEW OF FDIC DECISION
                        [ECF No. 21]

      I.     INTRODUCTION
           Before the Court are the parties’ cross motions seeking judicial review

 of the Federal Deposit Insurance Corporation’s (“FDIC”) decision to deny

 Daniel Wollschlager (“Wollschlager”) a second golden parachute payment in

 connection with his prior employment with The State Bank. [ECF Nos. 21,

 22].

           The FDIC was permitted as a matter of law to deny Wollschlager a

 second golden parachute payment. Accordingly, the Court GRANTS the

 FDIC’s Motion for Judgment on the Administrative Record [ECF No. 22] and



                                          1
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20      PageID.833     Page 2 of 18




 DENIES Wollschlager’s Memorandum Brief for Review of the FDIC’s

 Decision [ECF No. 21].

    II.      STATUTORY AND REGULATORY BACKGROUND
          The Federal Deposit Insurance Act authorizes the FDIC to prescribe

 regulations pertaining to insured depository institutions. See 12 U.S.C. §

 1828. Relevant to this case, the FDIC “may prohibit or limit, by regulation or

 order, any golden parachute payment …” Id. at § 1828(k). A golden

 parachute payment is:

               any payment (or any agreement to make any
               payment) in the nature of compensation by any
               insured depository institution or covered company for
               the benefit of any institution-affiliated party (“IAP”)
               pursuant to an obligation of such institution or
               covered company that[:] (i) is contingent on the
               termination of such party’s affiliation with the
               institution or covered company; and (ii) is received on
               or after the date on which … the institution’s
               appropriate Federal banking agency determines that
               the insured depository institution is in a troubled
               condition.

 Id. at § 1828(k)(4). A payment that is “contingent on, or by its terms is payable

 on or after, the termination of” primary employment or affiliation with the

 institution or holding company is a golden parachute payment. 12 C.F.R. §

 359.1(f).

          Before a bank can make an otherwise prohibited golden parachute

 payment to an IAP, the FDIC must review and approve an application by the
                                         2
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20     PageID.834   Page 3 of 18




 bank or the IAP. See 12 C.F.R. §§ 359.4(a)(1), (3) (“An insured depository

 institution or depository institution holding company may agree to make or

 may make a golden parachute payment if and to the extent that … [t]he

 appropriate federal banking agency, with the written concurrence of the

 [FDIC], determines that such a payment or agreement is permissible…”).

 The FDIC generally prohibits banks from making golden parachute

 payments unless the bank first obtains approval from the appropriate federal

 banking agency, with the concurrence of the FDIC. 12 C.F.R. §§ 359.4(a)(1),

 (3).

    III.     FACTUAL BACKGROUND
           Wollschlager began working for The State Bank (“the Bank”) in

 October 2008. In connection with that employment, Wollschlager entered

 into a Supplemental Executive Retirement Agreement (“SERP Agreement”)

 with the Bank’s holding company, Fentura Financial, Inc., (“Fentura”),

 effective October 24, 2008. Under the terms of this agreement, Wollschlager

 was eligible to receive a $175,000 lump sum payment if the Bank terminated

 him without cause.

           The FDIC designated the Bank to be in “troubled condition” in June

 2009. As a result, the Bank entered into a Consent Order with the FDIC and

 the state regulator that required it to take corrective actions. Fentura entered


                                        3
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20   PageID.835   Page 4 of 18




 into a corrective action written agreement also, with the Federal Reserve

 System (“FRB”), effective November 4, 2010. The FRB classified Fentura to

 be in “troubled condition” in June 2011.

       On December 21, 2010, Wollschlager and Fentura entered into an

 Amended and Restated Supplemental Executive Retirement Agreement

 (“Amended SERP”), which increased his lump sum payment from $175,000

 to $245,000 if the Bank terminated him without cause. This Amended SERP

 rescinded and replaced the original SERP Agreement.

       Fentura and Wollschlager agreed that Wollschlager would resign from

 the Bank effective September 20, 2011. Fentura and Wollschlager entered

 into a Separation Agreement. In the Separation Agreement, Fentura and

 Wollschlager stipulated that Wollschlager was not being terminated for

 cause, and that his resignation would be treated as an “early retirement.” The

 Separation Agreement contained the following payment provisions: (i)

 Wollschlager was entitled to receive the $245,000 lump sum payment

 provided for in the Amended SERP; (ii) a portion of this lump sum payment

 - $137,749 – was to be paid within 60 days of Wollschlager’s separation date;

 this amount was equivalent to one year of his base compensation; (iii) the

 remainder of the lump sum payment - $107,251 – was to be paid within 30

 days after Fentura and the Bank were informed by their respective regulators


                                       4
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20     PageID.836   Page 5 of 18




 that they were no longer in troubled condition; and (iv) in addition to the lump

 sum payment, Wollschlager would receive a separation payment in the

 amount of $28,062.36 within 30 days after Fentura and the Bank were

 informed by their respective regulators that they were no longer in troubled

 condition. The parties agree that these payments are considered “golden

 parachute payments” under 12 C.F.R. Part 359.

       In September 2011, in accordance with the Separation Agreement,

 Fentura sought approval from the FRB and the FDIC to make the first golden

 parachute payment to Wollschlager in the amount of $137,449. Fentura

 advised the FDIC that over the course of Wollschlager’s three-year

 employment with the Bank, he was instrumental in improving the asset

 quality problems that led to the regulatory action. On September 26, 2012,

 the FRB approved the request, and cautioned that any additional

 applications for approval of payments to Wollschlager would be considered

 against the FDIC Financial Institution Letter 66-2010 (“FIL 66-2010”), which

 provides in pertinent part that, as a general proposition, the FDIC’s Golden

 Parachute Regulations “should not be viewed as intended to permit golden

 parachute payments in excess of 12 months’ salary.” FIL 66-2010 at 8. The

 parties agree that this first golden parachute payment was equal to one year

 of Wollschlager’s salary.


                                        5
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20     PageID.837   Page 6 of 18




      The FDIC concurred in the FRB’s approval of the first golden parachute

 payment on October 17, 2012. On October 26, 2012, Fentura paid

 Wollschlager $104,800.39 ($137,749 less tax withholdings).

      On March 22, 2013, the Bank’s Consent Order with the FDIC was

 terminated, and the institution no longer was designated as troubled. The

 FRB terminated Fentura’s written agreement on July 31, 2013; at that point,

 it was no longer considered to be in troubled condition.

      In December 2013, Fentura sought approval for the second golden

 parachute payment in the amount of $135,313.36. This payment represents

 the balance of the Amended SERP Agreement – $107,251 – and the

 payment under the Separation Agreement – $28,062.36. If approved,

 Wollschlager would receive two golden parachute payments totaling

 $273,062.36.

      In its application, Fentura wrote in pertinent part:

            Fentura and the Bank believe the approval of the
            Payment is warranted. Although it is acknowledged
            that the Amended SERP Agreement and the
            Separation Agreement required prior approval
            pursuant to the Golden Parachute Restrictions, the
            Separation Agreement did provide that no payments
            would be made to Mr. Wollschlager without prior
            regulatory approval. As noted in the Federal Reserve
            Approval, regulatory approval would be required to
            make the remainder of the SERP Payment and/or the
            Separation Payment.

                                       6
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20    PageID.838     Page 7 of 18




             The Federal Reserve Approval also notes that any
             payments to Mr. Wollschlager would be governed by
             the provisions of the FDIC Financial Institution Letter
             66-2010, issued October 14, 2010 which provides
             that as a general proposition, the Golden Parachute
             Restrictions “should not be viewed as being intended
             to permit golden parachute payments in excess of 12
             months’ salary.” Although any additional payments to
             Mr. Wollschlager would exceed his one year salary
             that he has already received, Fentura and the Bank
             believe that such additional payments are justified. It
             was the belief of the boards of directors and Fentura
             and the Bank and their compensation committees
             that the amounts of the SERP Payment and the
             Separation Payment being offered to Mr.
             Wollschlager were benefits competitive with other
             institutions of similar size and not extraordinary
             amounts. In addition, litigation by Mr. Wollschlager
             regarding his termination was a concern to Fentura
             and the Bank.

 AR0110, [ECF No. 16-7, PageID.240].

       The FRB approved Fentura’s second golden parachute payment. The

 FDIC declined to concur with the FRB’s approval. In declining, the FDIC

 relied on its guidance establishing that, as a general proposition, the agency

 will not authorize golden parachute payments exceeding one year’s salary.

 The FDIC found that the circumstances did not warrant departing from this

 general rule. Specifically, the FDIC found: (1) the second golden parachute

 payment was unreasonable, “given the troubled condition of the Bank,

 services rendered by [Wollschlager], and the amount of time of his

                                       7
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20     PageID.839   Page 8 of 18




 employment” AR0240, [ECF No. 18-4, PageID.445]; and (2) the Amended

 SERP Agreement and the Separation Agreement were never submitted for

 regulatory approval as required by Part 359. Id.

          Wollschlager filed this action seeking review of the FDIC’s denial of

 concurrence of the FRB’s decision to approve his second golden parachute

 payment in the amount of $135,313.36.

    IV.     STANDARD OF REVIEW
          On a motion for judgment on the administrative record, the summary

 judgment standard under Fed. R. Civ. P. 56 does not apply; the Court is

 limited to reviewing the administrative record. Vaught v. Federal Deposit

 Insurance Corporation, 2018 WL 5098531 at *6 (slip op. Apr. 4, 2018, E.D.

 Tenn) (quoting N.C. Fisheries Ass’n, Inc. v. Gutierrez, 518 F. Supp. 2d 62,

 79 (D.D.C. 2007)). The Court must ‘“determine whether or not as a matter of

 law the evidence in the administrative record permitted the agency to make

 the decision it did.”’ Id. (quoting Sierra Club v. Mainella, 459 F. Supp. 2d 76,

 90 (D.D.C. 2006)).

          Under the Administrative Procedure Act (“APA”), “the reviewing court

 shall decide all relevant questions of law, interpret constitutional and

 statutory provisions, and determine the meaning or applicability of the terms

 of an agency action.” 5 U.S.C. § 706. The APA directs courts to review


                                         8
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20      PageID.840   Page 9 of 18




 agency actions under a deferential standard. Bangura v. Hansen, 434 F.3d

 487, 502 (6th Cir. 2006). A court may set aside an agency’s action under the

 APA only if the action is “arbitrary, capricious, an abuse of discretion, or

 otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). The reviewing

 court must ensure the agency has examined relevant data and articulated a

 satisfactory explanation for its action. F.C.C. v. Fox Television Stations, Inc.,

 556 U.S. 502, 513-14 (2009) (quoting Motor Vehicle Mfrs. Ass’n. of U.S., Inc.

 v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)). The court should

 not substitute its judgment for the judgment of the agency and must uphold

 an agency decision “of less than ideal clarity if the agency’s path may

 reasonably be discerned.” Fox Television, 556 U.S. at 513-14 (quoting

 Bowman Transp., Inc. v. Arkansas-Best Frieght Sys., Inc., 419 U.S. 281, 286

 (1974)).

    V.      ANALYSIS
         Wollschlager makes several arguments in his Complaint that he

 abandons in briefing. In his Complaint, Wollschlager alleges the FDIC’s

 denial of his second golden parachute payment is arbitrary, capricious, and

 an abuse of discretion because: (1) the FDIC no longer classifies the Bank

 as a troubled institution; (2) the Board of Governors of the Federal Reserve

 already approved the first golden parachute payment to Wollschlager; (3) the


                                        9
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20   PageID.841   Page 10 of 18




 SERP Agreement and Amended SERP Agreement constitute a bona fide

 deferred compensation plan under 12 U.S.C. § 1828(k)(4)(C) and 12 C.F.R.

 359.1, and therefore are not golden parachute payments; (4) the FDIC’s

 decision is outside the scope of authority prescribed in 12 U.S.C. § 1828(k),

 12 C.F.R. 359.4 and 60 Federal Register 16069-16073; (5) the FDIC’s denial

 is based on total payments to Wollschlager exceeding 12 months salary, but

 that provision of 12 C.F.R. 359.4(a)(3) applies only in the event of a change

 in control of the Bank, and no such change of the Bank, and no such change

 of control occurred; and (6) to the extent the FDIC relied on 12 C.F.R.

 359.4(b) to deny Wollschlager’s second golden parachute payment, its

 determination was arbitrary, capricious, and an abuse of discretion because

 Wollschlager’s efforts over his three years of employment were successful

 in improving the Bank’s asset quality problems and removing its troubled

 institution designation.

       Now, the following conclusions are uncontested: (1) the proposed

 second payment is a golden parachute payment; (2) the Amended SERP is

 a golden parachute payment; (3) the SERP and the Amended SERP are not

 bona fide deferred compensation plans; and (4) the FDIC reasonably

 approved the first requested payment.




                                      10
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20   PageID.842   Page 11 of 18




       Wollschalger says the only issue is whether the FDIC arbitrarily,

 capriciously, and contrary to law, ignored its own regulations and regulatory

 guidance by failing to consider Wollschlager a “white knight” under 12 C.F.R.

 § 359.4(a)(2), and by failing to approve the second requested payment to

 him on that basis. Wollschlager also makes an equitable argument that the

 FDIC waived any argument that the second payment is prohibited because

 it concurred in the FRB’s approval of the first golden parachute payment.

       The FDIC says it: (1) properly evaluated Fentura’s golden parachute

 application under the Regulator’s Concurrence Exception because no other

 exception applied; and (2) Wollschlager’s equitable arguments lack merit.

       The Court first addresses the White Knight Exception, and then

 Wollschlager’s equitable arguments.

       A. The White Knight Exception

       The FDIC allows golden parachute payments under three exceptions:

 the (1) Regulator’s Concurrence Exception under 12 C.F.R. § 359.4(a)(1);

 (2) White Knight Exception under 12 C.F.R. § 359.4(a)(2); and (3) Changes

 in Control Exception under 12 C.F.R. § 359.4(a)(3). Wollschlager says the

 FDIC failed to evaluate him under the White Knight Exception, and instead,

 incorrectly evaluated him under the Regulator’s Concurrence Exception.



                                       11
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20    PageID.843   Page 12 of 18




       The FDIC says the White Knight Exception does not apply for two

 reasons: (1) the parties did not obtain the FDIC’s written authorization before

 entering into the Amended SERP Agreement and the Separation

 Agreement; and (2) the White Knight Exception, by its terms, does not apply

 to Wollschlager.

       Wollschlager says: (1) the FDIC misinterprets 12 C.F.R. § 359.4(a)(2),

 because it does not require prior approval before the agreements are signed;

 and (2) even if it did require prior approval, though the Amended SERP and

 Separation Agreements were entered after Wollschlager became a Bank

 employee, the Amended SERP is an amendment of the original SERP

 Agreement – that Wollschlager entered into before employment – and stems

 from that agreement, as does the Separation Agreement.

       1. Whether Agreements Invoking the White Knight Exception
          Require Prior Regulatory Approval
       The parties agree that the White Knight Exception was intended to

 allow struggling banks to offer turnaround specialists, compensation

 packages that would induce them to accept employment at institutions that

 may not survive. Under the White Knight Exception, an insured depository

 institution or depository institution holding company may agree to make or

 may make a golden parachute payment if and to the extent that:



                                       12
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20     PageID.844      Page 13 of 18




             Such an agreement is made in order to hire a person
             to become an [institution affiliated party] either at the
             time when the insured depository institution or
             depository institution holding company satisfies or in
             an effort to prevent it from imminently satisfying any
             of the criteria set forth in § 359.1(f)(1)(ii), and the
             institution’s appropriate federal banking agency and
             the Corporation consent in writing to the amount and
             terms of the golden parachute payment. Such
             consent by the FDIC and the institution’s appropriate
             federal banking agency shall not improve the
             [institution affiliated party’s] position in the event of
             the insolvency of the institution since such consent
             can neither bind a receiver nor affect the provability
             of receivership claims. In the event that the institution
             is placed into receivership or conservatorship, the
             FDIC and/or the institution’s appropriate federal
             banking agency shall not be obligated to pay the
             promised golden parachute and the [institution
             affiliated party] shall not be accorded preferential
             treatment on the basis of such prior approval.

 12 C.F.R. § 359.4(a)(2).

       Wollschlager says he is a classic example of a White Knight – he took

 the calculated risk to accept employment with the Bank rather than accept

 other, more favorable, bank employment offers, or return to his consultant

 profession where he earned in excess of $250,000 annually. But the FDIC

 says the White Knight Exception cannot apply to Wollschlager because

 neither Fentura, the Bank, nor Wollschlager obtained the FDIC’s written

 consent prior to entering into the Separation Agreement or the Amended

 SERP. In fact, the agreements were entered into two years after the Bank


                                        13
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20   PageID.845   Page 14 of 18




 hired Wollschlager. Specifically, the FDIC cites the first sentence of the

 applicable subsection: “[s]uch an agreement is made in order to hire a person

 to become an [institution affiliated party].”

       Wollschlager says 12 C.F.R. § 359.4(a)(2) does not precondition the

 White Knight Exception on the written consent of the FDIC to enter into

 agreements. Instead, he says it requires that the institution’s appropriate

 federal banking agency and the Corporation “consent in writing to the amount

 and terms of the golden parachute payment.” Wollschlager says the

 language of the applicable subsection permits Fentura to agree to make or

 make a golden parachute payment as long as written consent is obtained for

 the amount and terms of the payment.

       When the Court engages in statutory interpretation, the first step is to

 “examine the language of the statute and determine if its meaning is plain.”

 NNDJ, Inc. v. Comerica Inc., 584 F.Supp.2d 957, 960 (E.D. Mich. Oct. 21,

 2008) (internal citations omitted). To make this determination, “the court

 looks at the language and design of the statute as a whole and makes an

 effort not to interpret provisions in such a manner as to render other

 provisions of the same statute inconsistent, meaningless or superfluous.” Id.

       The Court finds the plain language of the statute preconditions the

 White Knight Exception on the written consent of the FDIC to enter into such


                                        14
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20     PageID.846   Page 15 of 18




 agreements. Wollschlager says the FDIC fails to provide any case law to

 support their argument, but neither does he.

       Wollschlager attempts to convince the Court that the last sentence of

 the regulation refers to approval of a White Knight agreement “at an earlier

 point in time but is silent as to when.” This is illogical. The first sentence of

 the statute is plain: “[s]uch an agreement is made in order to hire a person.”

 Wollschlager entered into the Amended SERP and Separation Agreements

 years after the Bank hired him.

       Wollschlager makes the alternative argument that: he accepted the

 Bank’s employment offer on October 14, 2008, and the original SERP plan

 was adopted as of October 24, 2008. He says that although the Amended

 SERP agreement and the Separation Agreement were agreed upon after

 Wollschlager was hired, the Amended SERP is an amendment of the original

 SERP Agreement and stems from it, as does the Separation Agreement.

 This adds nothing to his argument. Wollschlager does not address that the

 Amended SERP Agreement “rescinded and replaced” the original SERP

 Agreement, and regardless, neither the FDIC nor the FRB approved the

 original SERP Agreement.

       Given this interpretation, the Court finds that the FDIC’s failure to

 consider the White Knight exception was a decision that cannot be


                                        15
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20   PageID.847   Page 16 of 18




 considered “arbitrary, capricious, an abuse of discretion, or otherwise not in

 accordance with law.” 5 U.S.C. § 706(2)(A).

       2. The FDIC’s Failure to Evaluate Wollschlager Under the White
          Knight Exception
       Wollschlager says the FDIC failed to evaluate all of the decisional

 factors of 12 C.F.R. § 359.4; specifically, it never evaluated whether

 Wollschlager was considered a White Knight.

       The FDIC acknowledges that it did not refer to the White Knight

 Exception by name in its denial of Wollschlager’s second payment, but says

 this omission – assuming it was an error – was harmless for two reasons: (1)

 the exception does not apply as a matter of law because Wollschlager was

 already a Bank employee at the time the agreements were entered into; and

 (2) applying Part 359.4(b)’s discretionary factors, the FDIC determined that

 a maximum of one year’s severance was reasonable.

       Because the Court finds that White Knight agreements require the

 FDIC’s approval, the Court need not address this. The FDIC’s failure to

 evaluate Wollschlager under this exception is harmless, given the failure of

 Fentura and the Bank to obtain approval before entering into an agreement

 with Wollschlager.




                                      16
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20   PageID.848   Page 17 of 18




       B. Wollschlager’s Equitable Arguments Against the FDIC

       Wollschlager makes several equitable arguments: (1) the Bank and

 Fentura openly communicated for years with the FDIC and the FRB about

 the agreements and about their intent to pay Wollschlager according to those

 agreements if the FDIC and FRB approved them; (2) the FDIC waived its

 argument that it could not consider Wollschlager as a White Knight on the

 basis that the agreements did not have prior approval because it approved

 Wollschlager’s first payment despite the Bank and Fentura following their

 same procedure of entering into the agreements and then submitting them

 to the FDIC and FRB for approval and payment. In his reply brief,

 Wollschlager also says the FDIC affirmatively misled Wollschlager when it

 approved the first golden parachute payment.

       The FDIC says: (1) Wollschlager fails to cite any case law where an

 agency was found to have waived its authority to enforce a federal statute;

 and (2) there is a strong public interest in preventing struggling financial

 institutions from squandering their assets on payments to departing

 executives.

       Because the Court finds White Knight agreements require prior

 approval, and that the FDIC’s failure to evaluate Wollschlager under the


                                     17
Case 2:19-cv-10505-VAR-MKM ECF No. 33 filed 05/14/20   PageID.849   Page 18 of 18




 White Knight exception was reasonable because of Fentura and the Bank’s

 failure to obtain approval before entering into the agreements with

 Wollschlager, the Court will not consider Wollschlager’s equitable

 arguments. Instead, the Court finds the FDIC’s denial of the concurrence is

 reasonable based on its regulatory guidance that golden parachute

 payments will generally not exceed the equivalent of one year’s salary. 12

 C.F.R. § 359.4(a)(3). (“Such a payment is made pursuant to an agreement

 which provides for a reasonable severance payment, not to exceed twelve

 months salary”). Further, Fentura and the Bank’s correspondence with the

 FRB and FDIC repeatedly acknowledge this regulatory guidance and that

 Wollschlager’s first golden parachute payment is equivalent to one year’s

 salary.

    VI.     CONCLUSION
          The Court GRANTS the FDIC’s Motion for Judgment on the

 Administrative Record [ECF No. 22] and DENIES Wollschlager’s

 Memorandum for Review of the FDIC’s Decision [ECF No. 21].

          IT IS ORDERED.

 Date: May 14, 2020                       s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge



                                     18
